Case 1:18-cV-11134-VEC Document 12 Filed 12/13/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

)
JANE DOE, )
Plaintiff, §
v_ ) Civil Action No.

) l:lS-cv-11134-VEC
)
KHOBRAGADE, )
Defendants. §
)
)
)

To the Clerk of this Court and all parties of record:

I am a member of the bar of this Court in good standing, and I hereby appear in this case
as counsel for Plaintiff Jane Doe and request that all subsequent papers be served on me at the
address below.

Dated: New York, New York
Deeember 13, 2018

By: " '/(»é-T//[ C{d f /`Fk'_“"
Karen Cacace, Esq.
Director
Employrnent Law Unit
The Legal Aid Society
199 Water Street, 3rd Floor
New York, NY 10038
Telephone: 212-57':'-3363
kcacace@legal-aid.org

Attomeyfor Plainrif]"'"

